                              Case 2:20-cr-00110-JTR Document 11 Filed 02/26/21 Page 1 of 4
_,. · Ao\se ~ - 09/19)     Judgment in a Criminal Case
                                                                                                                          FnLED
                                                                                                                         U S DISTRICT COURT
                           Sheet I                                                                                   EASTERN DISTRICT ARKANSAS

I                                                                                                                         FEB 2 6 2021
                                              UNITED STATE_S :OISTRICT                                 COUJiJ:13 w. , . c ~ ~
                                                               Eastern District of Arkansas                   tJy.             ""            i.:_., CLERK
                                                                               )
                  UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                       v.                                      )
                             Manuel Renteria                                   )
                                                                               )      Case Number: 2:20-CR-110 JTR
                                                                               )      USM Number: 18032-078
                                                                               )
                                                                               )       Blake Byrd
                                                                               )      Defendant's Attorney
     IBE DEFENDANT:
     ~ pleaded guilty to count(s)           1 Misdemeanor Information a Class A Misdemeanor
     D pleaded nolo contendere to count(s)
        which was accepted by the court.
     D was found guilty on count(s)
        after a plea of not guilty.

     The defendant is adjudicated guilty of these offenses:

     Title & Section                  Nature of Offense                                                         Offense Ended
     18 U.S.C. 1791{a){2)             Possession of a prohibited object by a prison inmate                       11/9/2019               1




            The defendant is sentenced as provided in pages 2 through         __4_ _ of this judgment. The sentence is imposed pursuant to
     the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     • Count(s)     -----------
                                                             D is      D are dismissed on the motion of the United States.
              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
     or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
     the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                               2/9/2021
                                                                              Date oflmposition of Judgment




                                                                                              J. Thomas Ray, U.S. Magistrate Judge
                                                                              Name and Tide of Judge


                                                                                                               2/26/2021
                           Case 2:20-cr-00110-JTR Document 11 Filed 02/26/21 Page 2 of 4
  •
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                   Judgment- Page   _2~_   of   4
 DEFENDANT: Manuel Renteria
 CASE NUMBER: 2:20-CR-110 JTR

                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  1 month to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.




       D The court makes the following recommendations to the Bureau of Prisons:




       !ill   The defendant is remanded to the custody of the United States Marshal.

       0 The defendant shall surrender to the United States Marshal for this district:
              D at                                 D a.m.       D p.m.      on

              0 as notified by the United States Marshal.

       0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              0 as notified by the United States Marshal.
              0 as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                     to

 at
      - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                 UNITED STATES MARSHAL



                                                                            By-------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
 I
        '
                         Case 2:20-cr-00110-JTR Document 11 Filed 02/26/21 Page 3 of 4
Act245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page     3      of       4
 DEFENDANT: Manuel Renteria
 CASE NUMBER: 2:20-CR-110 JTR
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                 Fine                   AVAA Assessment*               JVTA Assessment**
 TOTALS           S 25.00                   S 0.00                      S 0.00                  S 0.00                        S 0.00


 D    The detennination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
      the priori!}'. or?er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                  Total Loss***                   Restitution Ordered           Priority or Percentage




 TOTALS                               $ ______                  o_._oo_          $ - - - - - - - -0.00
                                                                                                   --


 D     Restitution amount ordered pursuant to plea agreement $
                                                                           ----------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the          D   fme     D    restitution.

       D    the interest requirement for the        D     fme       D   restitution is modified as follows:

 • Amyi VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 •• Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
 ••• Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and I 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                       Case 2:20-cr-00110-JTR Document 11 Filed 02/26/21 Page 4 of 4
                    Judgment in a Criminal Case
                    Sheet 6 - Schedule of Payments
                                                                                                          Judgment - Page   _4~_      of     4
DEFENDANT: Manuel Renteria
CASE NUMBER: 2:20~CR-110 JTR

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    Ill   Lump sum payment of$         25.00 _----~----- due immediately, balance due

           •    not later than                                    , or
           •    in accordance with
                                      •    C,
                                                 •    D,
                                                              •    E,or     D    Fbelow; or

B    •     Payment to begin immediately (may be combined with             • c,       •    D,or     D F below); or
C    D     Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $         _      over a period of
           ________ (e.g., months or years), to commence          -~- __         (e.g.. 30 or 60 days) after the date of this judgment; or

D    D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                         (e.g.. months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    •     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!afY penalties is due during
the period of imprisonment. All criminal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                    Joint and Several              Corresponding Payee,
     (including defendant number)                          Total Amount                       Amount                        if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a_pplied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
